DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I Species A, identified as encompassing claims 1-9 and 11-15 is acknowledged.
	Upon detailed consideration claims 3-4, 8 are found directed to non-elected Species B – see Applicant’s Figs. 6A-B and written description [0065-0067], and the election encompasses claims 1-2, 5-7, 9, and 11-15.
	The traverse is based on PCT Rule 13.2 and MPEP 1893.03(d) regarding the same or corresponding special technical features disclosed in prior art.
	The Examiner notes that the office action of November 3, 2021 pages 3-5 detail the same corresponding special technical features between the groups and prior art Lius is cited disclosing those features.
	The Examiner disagrees with the statement that upon allowance of the elected species that the Examiner is required to conduct searches for other species within the genus; it appears this statement is directed towards rejoinder in which case restriction between inventions is withdrawn as to any claims that requires all the limitations of an allowable claim – see MPEP 821.04.
Therefore, the restriction is maintained and made Final.


Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 15 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2018/0060641 A1), hereinafter as Kim, in view of Lius et al. (US 2021/0042493 A1), hereinafter as Lius.


Claim 1, Kim discloses an array substrate (see Figs. 15-16 and [0112] “a photo sensor array area and a fingerprint contact area may also be disposed in the display area DA”;
Note, the differences for the embodiment of Figs. 15-16 are primarily discussed but similarities may not be repeated to avoid redundancy, see [0113]), comprising:
a display area (a first portion of the display device comprising a first area inclusive of of a second portion of element DA, LEA-PS, PSAA’, see [0114] “display area DA”;
note, the manner in which the claim is currently recited does not structurally distinguish how boundaries of the display area are determined – see Applicant’s Fig. 1A display area element DA and partially transparent area element PTA) comprising a first array of subpixels (array of pixel elements PXL,PXL’ within the first portion display area, see [0114] “pixels PXL’”, and see Figs. 1, 15 for illustration and [0046]); and
a partially transparent area (a second portion of the display device comprising a second area inclusive of a second portion of element DA, LEA-PS, PSAA’, see [0114] and at least the source and drain electrodes may be metal which is not transparent, see [0081, 0108];
note, the manner in which the claim is currently recited does not structurally distinguish how boundaries of the partially transparent area are determined – see Applicant’s Fig. 1A display area element DA and partially transparent area element PTA) comprising a second array of subpixels (array of elements PXL,PXL’ within the second portion partially transparent area);
wherein the partially transparent area comprises a plurality of light emitting regions (regions of elements PXL,PXL’ of the second portion partially transparent area) spaced apart from each other by a substantially transparent non-light emitting region (region of elements PS’,PS” within the second portion partially transparent area, see [0114] “The photo sensor array includes a plurality of photo sensors PS″” – the region of elements PS” is inclusive of the region vertically overlapped and is substantially transparent to allow for light to reach the sensor);
the second array of subpixels is limited in the plurality of light emitting regions (array of elements PXL,PXL’ within the second portion partially transparent area); and
the array substrate further comprises a plurality of photosensors (elements PS’,PS”, see [0110] “photo sensor PS’”, [0114] “The photo sensor array includes a plurality of photo sensors PS″”).
Kim does not appear to explicitly disclose a plurality of first thin film transistors in the substantially transparent non-light emitting region; wherein a respective one of the plurality of photosensors comprises a first polarity semiconductor layer, a second polarity semiconductor layer, and an intrinsic semiconductor layer connecting the first polarity semiconductor layer and the second polarity semiconductor layer; and a respective one of the plurality of first thin film transistors comprises a first gate electrode, a first active layer, and a first source electrode and a first drain electrode respectively connected to the first active layer.
	Lius discloses (see Figs. 1-3 and [0029-0030] “A pixel unit in a display device may include a plurality of sub-pixels disposed side by side with each other … FIG. 1 only shows the structure of a pixel unit of the display device 100”) a plurality of first thin film transistors (see Figs. 1-2 elements T21 and Fig. 3 element T2, see [0041] “thin film transistor T21” and [0046] “thin film transistor T2”) in the substantially transparent non-light emitting region (area of elements 108, 110 see [0046] “fingerprint sensor circuitry 110 may be disposed between the fingerprint sensor unit 108”); wherein a respective one of the plurality of photosensors (elements 108 see [0049] “The fingerprint sensor unit 108 of this embodiment may include a PIN diode”) comprises a first polarity semiconductor layer (element SM1, see [0049] “the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer”), a second polarity semiconductor layer (element S3, see [0049]), and an intrinsic semiconductor layer (element SM2, see [0049]) connecting the first polarity semiconductor layer and the second polarity semiconductor layer (see Fig. 3 and [0049]); and a respective one of the plurality of first thin film transistors comprises a first gate electrode, a first active layer (element SC, see [0047]), and a first source electrode (element SE, see [0047]) and a first drain electrode (element DE, see [0047]) respectively connected to the first active layer (see Fig. 3 and [0047]).
	The type of photosensor and transistor as taught by Lius is incorporated as the type of photosensor and transistor of Kim. The combination discloses a plurality of first thin film transistors in the substantially transparent non-light emitting region; wherein a respective one of the plurality of photosensors comprises a first polarity semiconductor layer, a second polarity semiconductor layer, and an intrinsic semiconductor layer connecting the first polarity semiconductor layer and the second polarity semiconductor layer; and a respective one of the plurality of first thin film transistors comprises a first gate electrode, a first active layer, and a first source electrode and a first drain electrode respectively connected to the first active layer (see Kim elements PS’,PS” are replaced with Lius elements 108, T2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a plurality of first thin film transistors in the substantially transparent non-light emitting region; wherein a respective one of the plurality of photosensors comprises a first polarity semiconductor layer, a second polarity semiconductor layer, and an intrinsic semiconductor layer connecting the first polarity semiconductor layer and the second polarity semiconductor layer; and a respective one of the plurality of first thin film transistors comprises a first gate electrode, a first active layer, and a first source electrode and a first drain electrode respectively connected to the first active layer as taught by Lius as a plurality of first thin film transistors in the substantially transparent non-light emitting region; wherein a respective one of the plurality of photosensors comprises a first polarity semiconductor layer, a second polarity semiconductor layer, and an intrinsic semiconductor layer connecting the first polarity semiconductor layer and the second polarity semiconductor layer; and a respective one of the plurality of first thin film transistors comprises a first gate electrode, a first active layer, and a first source electrode and a first drain electrode respectively connected to the first active layer of Kim because the combination allows for integration of sensors and associated circuitry to be incorporated in the display region and allows display pixels to be closer to the edge of the display device achieving the advantage of enlarging screen proportion or narrowing a frame area (see Lius [0045]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known type of sensor and associated circuitry in a similar display device for another to obtain predictable results (see Lius Figs. 1-3 and [0045] ; also see Kim Figs. 16-19 showing alternative sensor and circuitry and see [0138] “the photoelectric conversion layer 1801 may be an intrinsic layer that includes both at least one P-type semiconductor and at least one N-type semiconductor”).

6.	Regarding Claim 15, Kim and Lius disclose A display apparatus (see Kim [0113] “display device”), comprising the array substrate of claim 1, and one or more integrated circuits connected to the array substrate (see Kim Fig. 2 control unit element 102, not illustrated in Figs. 15-16 but see [0113] “differences from the display panels and display devices of FIGS. 9 and 10 will mainly be described to avoid redundancy”). 

7.	Claims 5 and 9 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2018/0060641 A1), hereinafter as Kim, in view of Lius et al. (US 2021/0042493 A1), hereinafter as Lius, in view of Jia et al. (CN 106373969 A), see attached translation document, hereinafter as Jia, in view of Lee (US 2018/0364845 A1).

Claim 5, Kim and Lius disclose the array substrate of claim 1, wherein the second polarity semiconductor layer is electrically connected to a bias electrode (see Lius element TE3, see [0049] “signal line TE3”).
	Kim and Lius do not appear to explicitly disclose the bias electrode, the first source electrode, and the first drain electrode are in a same layer and comprise a same material.
	Jia discloses the photosensor is adjacent and in a same layer as the first source electrode and the first drain electrode (see Figs. 4a-b photosensor element 30’ adjacent and in a same layer as the first source and drain electrode of transistor element 90, see pgs. 4-5 of the attached translation document “each of the switching elements 90 are connected to one functional sensor 30 to control the function of sensor 30 signal reading … the functional sensor 30 corresponding to the third signal line 83 is connected to the third signal line 83 outputs the signal”, and see pg. 7 “function sensor 30' may be a light sensor”).
	The location of the photosensor with respect to the first source electrode and the first drain electrode as taught by Jia is incorporated as the location of the photosensor with respect to the first source electrode and the first drain electrode of Kim and Lius. The combination discloses the bias electrode, the first source electrode, and the first drain electrode are in a same layer (see Lius Fig. 3 element DE combined to extend lower and element 108, including element TE3, positioned on and adjacent to portions of element DE in a same layer as elements DE and SE below element BP).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the location of the photosensor with respect to the first source electrode and the first drain electrode as taught by Jia as the location of the photosensor with respect to the first source electrode and the first drain electrode of Kim and Lius, wherein the combination discloses the bias electrode, the first source electrode, and the first drain electrode are in a same layer because the combination allows positioning of the optical sensor with respect to other elements as desired for 
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known location of an optical sensor incorporated in a similar display device for another to obtain predictable results (see Jia Figs. 4a-b).
	Kim and Lius and Jia do not appear to explicitly disclose the bias electrode, the first source electrode, and the first drain electrode comprise a same material.
	Lee discloses the bias electrode, the first source electrode, and the first drain electrode comprise a same material (see [0136] “the data lines DL, the touch sensing lines, and power lines may be provided on the same layer as and may include the same material as the source electrode SE and the drain electrode DE”).
	The bias electrode, the first source electrode, and the first drain electrode comprising a same material as taught by Lee is incorporated as the bias electrode, the first source electrode, and the first drain electrode comprising a same material of Kim and Lius and Jia. The combination discloses the bias electrode, the first source electrode, and the first drain electrode comprise a same material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bias electrode, the first source electrode, and the first drain electrode comprise a same material as taught by Lee and the bias electrode, the first source electrode, and the first drain electrode comprise a same material of Kim and Lius and Jia because the combination provides a common conductive material for each of the conductive layers with matching material properties;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive material relationship between 

9.	Regarding Claim 9, Kim and Lius disclose the array substrate of claim 1.
Kim and Lius do not appear to explicitly disclose further comprising a first light shielding layer substantially surrounding a respective one of the plurality of light emitting regions, and configured to shield at least a portion of light emitted out of the respective one of the plurality of light emitting regions from being received by an adjacent photosensor in the substantially transparent non-light emitting region.
	Jia discloses (see attached translation document) further comprising a first light shielding layer (see Figs. 1a-c element 20, see pg. 4 “the black matrix sensor 20 at least shielding visible light, the black matrix sensor 20 has the black matrix similar shading effect and made of black insulating material”) substantially surrounding a respective one of the plurality of light emitting regions (regions of elements 23, see pg. 4 “black matrix sensor 20 at least visible light and includes a plurality of first
extension part 21 and a second extension part 22, a first extension part 21 and the second extension part 22 are crossed with each other to form a plurality of hollow areas 23, so that the planar shape of the black matrix sensor 20 is grid-shaped. the hollow area of the first extending part in the embodiment of the invention, the black matrix sensor 20 of 21 and the second extension part 22 in the display substrate 01 of the display region, the first extension portion 21 and second extension 22 cross 23 formed corresponding to the display substrate 01 of the display area (for example, the hollow area can be provided with color filter patterns R, G, B, as shown in FIG. 1b)”), and configured to shield at least a portion of light emitted out of the respective one of the plurality of light emitting regions from being received by an adjacent photosensor in the substantially transparent non-light emitting region (The black matrix material located between adjacent light-emitting regions shields at least a portion of light 
	The light shielding layer as taught by Jia is incorporated as a light shielding layer of Kim and Lius. The combination discloses further comprising a first light shielding layer substantially surrounding a respective one of the plurality of light emitting regions, and configured to shield at least a portion of light emitted out of the respective one of the plurality of light emitting regions from being received by an adjacent photosensor in the substantially transparent non-light emitting region (see Kim Fig. 15 and Jia Fig. 1a).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a first light shielding layer substantially surrounding a respective one of the plurality of light emitting regions, and configured to shield at least a portion of light emitted out of the respective one of the plurality of light emitting regions from being received by an adjacent photosensor in the substantially transparent non-light emitting region as taught by Jia as further comprising a first light shielding layer substantially surrounding a respective one of the plurality of light emitting regions, and configured to shield at least a portion of light emitted out of the respective one of the plurality of light emitting regions from being received by an adjacent photosensor in the substantially transparent non-light emitting region of Kim and Lius because the combination allows an aperture opening rate of the display from being affected by functional sensors within a black matrix region and control areas for which light transparency is desirable compared to other areas for light to be blocked (see Jia Figs. 1a-c and [0043, 0047]).



Claim 6 is rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2018/0060641 A1), hereinafter as Kim, in view of Lius et al. (US 2021/0042493 A1), hereinafter as Lius, in view of Jia et al. (CN 106373969 A1), see attached translation document, hereinafter as Jia, in view of Koide (US 2008/0073490 A1).

11.	Regarding Claim 6, Kim and Lius disclose the array substrate of claim 1, wherein (see Kim), in the display area and the plurality of light emitting regions of the partially transparent area, the array substrate comprises a plurality of second thin film transistors (elements TFT connected to elements OLED, see [0115] “an organic light emitting element OLED connected to the thin film transistor TFT”) for driving light emission in the display area and the plurality of light emitting regions (see [0115]);
a respective one of the plurality of second thin film transistors comprises a second gate electrode (element 130, see [0117] “gate electrode 130”), a second active layer (element 120, see [0116] “active pattern 120”), and a second source electrode and a second drain electrode (elements 140, 150, see [0118] “first source electrode 140 and a first drain electrode 150”) respectively connected to the second active layer (see Fig. 16);
the second active layer and the first active layer are in the same layer and comprise the same polysilicon material (see Kim [0077] “The first active pattern 120 may include … polycrystalline silicon (p-Si)”, and see Lius [0050] “the semiconductor layer SC may include polycrystalline silicon”).
Kim and Lius do not appear to explicitly disclose the second active layer, the intrinsic semiconductor layer, and the first active layer are in the same layer and comprise the same polysilicon material.
Jia discloses the photosensor is adjacent and in a same layer as the first source electrode and the first drain electrode (see Figs. 4a-b photosensor element 30’ adjacent and in a same layer as the first source and drain electrode of transistor element 90, see pgs. 4-5 of the attached translation document 
	The location of the photosensor with respect to the first source electrode and the first drain electrode as taught by Jia is incorporated as the location of the photosensor with respect to the first source electrode and the first drain electrode of Kim and Lius. The combination discloses the second active layer, the intrinsic semiconductor layer, and the first active layer are in the same layer (see Lius Fig. 3 element DE combined to extend lower and element 108, including element TE3, positioned on and adjacent to portions of element DE in a same layer as elements DE and SE below element BP, and see Kim Fig. 16 element TFT in the same layer as element PS’,PS”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the location of the photosensor with respect to the first source electrode and the first drain electrode as taught by Jia as the location of the photosensor with respect to the first source electrode and the first drain electrode of Kim and Lius, wherein the combination discloses the second active layer, the intrinsic semiconductor layer, and the first active layer are in the same layer because the combination allows positioning of the optical sensor with respect to other elements as desired for receiving light from a targeted source such as a fingerprint (see Jia pg. 7 “the backlight source of the backlight reflected by the finger is functional after sensor 30 ' detects, can determine the touch position or to carry out fingerprint identification according to the detection result”);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known location of an optical sensor incorporated in a similar display device for another to obtain predictable results (see Jia Figs. 4a-b).
 the second active layer, the intrinsic semiconductor layer, and the first active layer comprise the same polysilicon material.
	Koide discloses the intrinsic semiconductor layer is a polysilicon material (see [0024] “The photodiode may have the configuration in which an intrinsic polysilicon layer is provided between the N-type region and the P-type region.” And “It is preferable that the photodiode includes an N-type region and a P-type region, each provided by a polysilicon layer with impurities therein.”).
The intrinsic semiconductor material as taught by Koide is incorporated as the intrinsic semiconductor material of Kim and Lius and Jia. The combination discloses the second active layer, the intrinsic semiconductor layer, and the first active layer comprise the same polysilicon material.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intrinsic semiconductor material as taught by Koide is incorporated as the intrinsic semiconductor material of Kim and Lius and Jia, wherein the combination discloses the second active layer, the intrinsic semiconductor layer, and the first active layer comprise the same polysilicon material because the combination provides a photodiode image sensor which can use a same manufacturing process for thin film transistors with use of a low-temperature process and provide greatly photosensitive PIN photodiodes suitable for detecting object light (see Koide [0024, 0045])

12.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2018/0060641 A1), hereinafter as Kim, in view of Lius et al. (US 2021/0042493 A1), hereinafter as Lius, in view of Jia et al. (CN 106373969 A1), see attached translation document, hereinafter as Jia, in view of Koide (US 2008/0073490 A1), in view of Lee (US 2018/0364845 A1).


Claim 7, Kim and Lius and Jia and Koide disclose the array substrate of claim 6, wherein the second polarity semiconductor layer is electrically connected to a bias electrode (see Lius element TE3, see [0049] “signal line TE3”); and the bias electrode, the first source electrode, and the first drain electrode are in a same layer (see Jia Figs. 4a-b and Lius Fig. 3 element DE combined to extend lower and element 108, including element TE3, positioned on and adjacent to portions of element DE in a same layer as elements DE and SE below element BP).
	Kim and Lius and Jia and Koide do not appear to explicitly disclose the bias electrode, the first source electrode, and the first drain electrode comprise a same material.
	Lee discloses the bias electrode, the first source electrode, and the first drain electrode comprise a same material (see [0136] “the data lines DL, the touch sensing lines, and power lines may be provided on the same layer as and may include the same material as the source electrode SE and the drain electrode DE”).
	The bias electrode, the first source electrode, and the first drain electrode comprising a same material as taught by Lee is incorporated as the bias electrode, the first source electrode, and the first drain electrode comprising a same material of Kim and Lius and Jia and Koide. The combination discloses the bias electrode, the first source electrode, and the first drain electrode comprise a same material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bias electrode, the first source electrode, and the first drain electrode comprise a same material as taught by Lee and the bias electrode, the first source electrode, and the first drain electrode comprise a same material of Kim and Lius and Jia and Koide because the combination provides a common conductive material for each of the conductive layers with matching material properties;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive material relationship between 

14.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2018/0060641 A1), hereinafter as Kim, in view of Lius et al. (US 2021/0042493 A1), hereinafter as Lius, in view of Chang et al. (US 2021/0012078 A1), hereinafter as Chang.

15.	Regarding Claim 12, Kim and Lius disclose the array substrate of claim 1, wherein the first polarity semiconductor layer comprises a semiconductor doped with a P-type dopant (see Lius [0049] “the first semiconductor layer SM1 may be P-type semiconductor layer”); and
the second polarity semiconductor layer comprises indium tin oxide (see Lius Fig. 3 second polarity semiconductor layer element SM3 to further comprise element TE2, and see [0050] “TE2 may include transparent conductive materials (e.g., indium tin oxide (ITO)”).
Kim and Lius do not appear to explicitly disclose wherein the first polarity semiconductor layer comprises amorphous silicon.
	Chang discloses wherein the first polarity semiconductor layer comprises amorphous silicon (see Fig. 2 and [0030] “The first semiconductor layer SM1, the second semiconductor layer SM2 and the third semiconductor layer SM3 may include amorphous silicon, polycrystalline silicon, metal-oxide semiconductor, other suitable semiconductor material or a combination thereof, but not limited thereto.” Selected as amorphous silicon for the first polarity semiconductor layer).
	The first polarity semiconductor layer material as taught by Chang is incorporated as a first polarity semiconductor layer material of Kim and Lius.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first polarity semiconductor layer comprises amorphous silicon as taught by Chang as wherein the first polarity semiconductor layer comprises amorphous silicon of Kim and Lius because the combination provides a specific base semiconductor material for a PIN photosensor, and is simple substitution of one known element for another to obtain predictable results – simple substitution of one known base semiconductor material for a PIN photosensor for another in a similar display device where alternatives are provided to be selectable (see Chang [0030]).


Allowable Subject Matter
16.	Claims 2, 11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

17.	Claim 2, “the intrinsic semiconductor layer and the first active layer are in a same layer and comprise a same polysilicon material … and the second polarity semiconductor layer comprises a metal oxide conductive material doped with an N-type dopant” – as instantly claimed and in combination with the additionally claimed limitations.

18.	Claim 11, “a buffer layer between the first active layer and a base substrate; wherein the first active layer and the first polarity semiconductor layer are in direct contact with the buffer layer” – as instantly claimed and in combination with the additionally claimed limitations.

Claim 13, “the first array of subpixels has a number density of subpixels higher than a number density of subpixels of the second array of subpixels” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 13 incorporate the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818